


Exhibit 10.1
LEASE AMENDMENT #11


DIAMONDBACK E & P LLC


FASKEN MIDLAND, LLC (hereinafter called "Lessor") and DIAMONDBACK E & P LLC,
successor to Windsor Permian, LLC (hereinafter called "Lessee"), for good and
valuable consideration the receipt of which is hereby acknowledged on July 31,
2014 (the "Effective Date"), do hereby amend that certain Lease Agreement dated
April 19, 2011 (the "Original Lease Agreement"), as amended by Lease Amendment
#1 dated June 6, 2011, Lease Amendment #2 dated August 5, 2011 (surrendered
September 30, 2012), Lease Amendment #3 dated September 28, 2011, Lease
Amendment #4 dated February 6, 2012, Lease Amendment #5 dated July 25, 2012,
Lease Amendment #6 dated December 18, 2012, Lease Amendment #7 dated June 14,
2013, Lease Amendment #8 dated June 14, 2013, Lease Amendment # 9 dated
September 3, 2013 and Lease Amendment #10 dated September 26, 2013
(collectively, the "Lease Agreement"), covering a total of approximately 13,916
square feet of Net Rentable Area located on Level Twelve (12) of One Fasken
Center at 500 West Texas Avenue, Midland, Texas 79701 ("One Fasken Center"),
under the following terms and conditions:


1.
LEASED PREMISES. Effective August 1, 2014, Section 1.5 "Leased Premises" of the
Lease Agreement shall be amended to add approximately 475 square feet of Net
Rentable Area located on the twelfth (12th) floor of One Fasken Center as more
fully diagramed on the floor plans attached hereto and made a part hereof as
Exhibit "B-2"; ("Suite 1235 Expansion Space"). The term "Leased Premises" shall
hereinafter mean and include the Suite 1235 Expansion Space. The Leased
Premises, with the Suite 1235 Expansion Space, will then consist of a total of
approximately 14,391 square feet of Net Rentable Area, which represents 3.41% of
the total Net Rentable Area of the Building, such total Net Rentable Area of the
Building being 421,546 square feet. Lessor and Lessee acknowledge and agree that
the aforesaid description of the size and square footage of the Leased Premises
and the Building are an approximation, which the parties agree is reasonable and
payments made thereupon are not subject to dispute.



2.
LEASE TERM. The Lease Term for the Suite 1235 Expansion Space shall be for a
period commencing on August 1, 2014, and expiring on May 31, 2016.





3.
BASE YEAR. The Base Year for Operating Expenses and Tax Expenses for the Suite
1235 Expansion Space shall be the calendar year 2014.



4.
RENT. The Base Rent for the Suite 1235 Expansion Space is as follows:

PERIOD
ANNUAL RATE PER SQ. FT.
MONTHLY BASE RENT
8/1/2014 - 5/31/2015
$
29.00


$
1,147.92


6/1/2015 - 5/31/2016
$
29.75


$
1,177.60





All monthly Base Rent for the Suite 1235 Expansion Space shall be paid to Lessor
in advance and without demand, counterclaim or offset, on or before the first
day of each calendar month.


5.
TENANT IMPROVEMENTS. Lessee accepts the Suite 1235 Expansion Space on an "AS IS"
basis, without any finish out allowance from Lessor to refurbish the Suite 1235
Expansion Space. Any alterations to the Suite 1235 Expansion Space shall be at
Lessee's sole expense and responsibility.


1

--------------------------------------------------------------------------------






6.
PARKING. Effective August 1, 2014, Lessor agrees to provide one (1) additional
parking spaces with respect to the Suite 1235 Expansion Space during the Term,
in the designated areas, at the following rate per space per month plus
applicable sales tax:

1
@$195.00 per space per month for Officer Reserved (Basement & Level One) -
space may be limited, if available
 
 
0
@ $150.00 per space per month for Preferred Reserved (Level Two and above) -
space may be limited, if available
 
 
0
@ $115.00 per space per month for General Unreserved



The monthly rates set forth in this Section 7 shall be adjusted annually during
the Term to an amount equal to the prevailing market rates being charged in the
Building for similar parking spaces. The parking spaces set forth in this
Section 7 shall be for Lessee and/or Lessee's employees and Lessor shall have
the right to assign parking space as conditions permit. However, Lessor shall
not be required to police the use of these spaces. Lessor may make, modify and
enforce rules and regulations relating to the parking of automobiles in the
parking area(s), and Lessee shall abide thereby. Lessor shall not be liable to
Lessee or Lessee's agents, servants, employees, customers, or invitees for
damage to person or property caused by any act of omission or neglect of Lessee,
and Lessee agrees to hold Lessor harmless from all claims for any such damage.




7.
ADDITIONAL RENT. Section 2.3 "Operating Expenses" of the Original Lease
Agreement is hereby deleted and the following substituted in lieu thereof:



"2.3Additional Rent.


(a)In addition to Base Rent, during each calendar year, or portion thereof,
falling within the Extended Term, Lessee shall pay to Lessor as Additional Rent
hereunder Lessee's Ratable Share of the amount by which (i) Operating Expenses
(as defined below) for the applicable calendar year exceeds Operating Expenses
for the Base Year, and (ii) Tax Expenses (as defined below) for the applicable
calendar year exceeds Tax Expenses for the Base Year. Prior to January 1 of each
calendar year during the Term, or as soon as practical thereafter, Lessor shall
make a good faith estimate of Operating Expenses and Tax Expenses for the
applicable full or partial calendar year and Lessee's Ratable Shares thereof. On
or before the first day of each month during such calendar year, Lessee shall
pay Lessor, as Additional Rent, a monthly installment equal to one-twelfth of
Lessee's Ratable Share of (1) Lessor's estimate of the amount by which Operating
Expenses for such calendar year will exceed Operating Expenses for the Base
Year, and (2) Lessor's estimate of the amount by which Tax Expenses for such
calendar year will exceed Tax Expenses for the Base Year. Lessor shall have the
right from time to time during any such calendar year to reasonably revise the
estimate of Operating Expenses and Tax Expenses for such year and provide Lessee
with a revised statement therefor (provided, however, Lessor agrees that Lessor
shall not issue a revised statement more than twice in any calendar year for
Operating Expenses and twice in any calendar year for Tax Expenses), and
thereafter the amount Lessee shall pay each month shall be based upon such
revised estimate. If Lessor does not provide Lessee with an estimate of the
Operating Expenses and/or Tax Expenses by January 1 of any calendar year, Lessee
shall continue to pay a monthly installment based on the previous year's
estimate until such time as Lessor provides Lessee with an estimate of Operating
Expenses and/or Tax Expenses for the current year. Upon receipt of such current
year's estimate, an adjustment shall be made for any month during the current
year with respect to which Lessee paid monthly installments of Additional Rent
based on the previous year's estimate. Lessee shall pay Lessor for any
underpayment within thirty (30) days after Lessor's written demand. Any
overpayment of Additional Rent shall, at Lessor's option, be refunded to Lessee
or credited against the installments of Additional Rent next coming due under
the Lease. Any amount paid by Lessee based on any estimate shall be subject to
adjustment pursuant to subsection 2.3(b) below when actual Operating Expenses or
actual Tax Expenses, as applicable, are determined.


(b)As soon as is practical following the end of each calendar year during the
Extended Term, Lessor shall furnish to Lessee a statement of Lessor's actual
Operating Expenses and Tax Expenses for the previous calendar year. If for any
calendar year the Additional Rent collected from Lessee for such calendar year,
as a result of Lessor's estimate of Operating Expenses or Tax Expenses, is in
excess of Lessee's Ratable Share of the amount by which Operating Expenses or
Tax Expenses, as applicable, for such year exceeds Operating Expenses or Tax
Expenses for the Base Year, then Lessor shall refund to Lessee any overpayment
(or at Lessor's option apply such amount against Additional Rent due or to
become

2

--------------------------------------------------------------------------------




due hereunder). Likewise, Lessee shall pay to Lessor, within thirty (30) days
after demand, any underpayment with respect to such calendar year whether or not
the Lease has terminated prior to receipt by Lessee of a statement for such
underpayment, it being understood that this clause shall survive the expiration
or termination of the Lease."




8.
OPERATING EXPENSES. Section 2.4 "Definition of Operating Expenses" of the
Original Lease Agreement is hereby deleted and the following substituted in lieu
thereof:



"2.4Definition of Operating Expenses.


(a)Operating Expenses. The term "Operating Expenses" means the following costs
and expenses that are incurred, paid or are an obligation to be paid by Lessor
with respect to the management, operation, ownership, maintenance, insuring,
servicing, and repairing of the Property, including, but not limited to: (a)
insurance premiums and policy deductibles paid with respect to the Property,
including fire and extended coverage insurance and liability insurance; (b)
utilities and sales taxes and fees thereon, including, without limitation,
water, power, heating, lighting, ventilation, sanitary sewer and air
conditioning, but not including those utility charges actually and directly paid
by Lessee or other lessees or occupants; (c) ad valorem taxes (or any tax
hereafter imposed in lieu thereof) levied on the Premises, the Building, the
Common Areas or any improvements thereon; (d) personal property taxes applicable
to the Building or the Premises, but not personal property taxes applicable to
the personal property or premises leased to other lessees, prospective lessees
or other occupants; (e) any reasonable fees or costs incurred in connection with
protesting any tax assessment; (f) janitorial and maintenance expenses,
including without limitation: (i) janitorial services and janitorial supplies
and other materials used in the operation and maintenance of all Common Areas;
and (ii) the cost of maintenance and service agreements on equipment, window
cleaning, landscaping, grounds maintenance, pest control, security, trash and
snow removal, and other similar services or agreements; (g) management fees and
expenses (or a charge equal to a customary management fee if Lessor provides its
own management services); (h) costs of operating a property management office
including reasonable rent and personnel; (i) wages, salaries and benefits of
personnel at or below the level of building manager; (j) contract labor
performing duties of the foregoing personnel; (k) the costs, including interest
thereon, amortized over its useful life, of any improvement, including capital
improvements (i) made by or on behalf of Lessor which is required under any
laws, (ii) of the acquisition and installation of any device or equipment
designed to improve the operating efficiency of any system or which is acquired
to improve safety, (iii) the acquisition and installation of any device
equipment or construction component, which represents a replacement of an item
the repair and maintenance of which would otherwise included in Operating
Expenses; (1) all services, supplies, repairs, replacements or other expenses
associated with servicing, maintaining, managing and operating the Property,
including, but not limited to the Building, systems of the Building (HVAC,
elevators, life safety, plumbing and electrical), lobbies of the Building,
garage, vehicular and pedestrian traffic areas and all other Common Areas; (m)
wages and salaries of Lessor's employees engaged in the maintenance, operation,
repair of the Building and providing services to the Building, including taxes,
insurance and customary fringe benefits; (n) legal fees and accounting costs;
(o) landscaping and security costs; (p) costs of operating and maintaining
parking facilities; (q) all costs of business licenses and permits, including
permits and licenses required for - equipment and systems in the Building; (r)
all costs and expenses in connection with providing parking services and traffic
control; and (s) all marketing and promotional efforts (including installation,
removal and storage of such marketing and promotional materials) as are selected
by Lessor or in which Lessor participates.


(b)Tax Expenses. "Tax Expenses" and "Taxes" mean the total costs incurred for:
(a) real and personal property taxes and assessments (including ad valorem and
general or special assessments) levied on the Property and Lessor's and
manager's personal property used in connection with the Property; (b) all
franchise taxes and all sales, use and other taxes now or hereafter imposed by
any governmental authority upon rent received by Lessor or revenue from the
Building (specifically including, without limitation, the taxes imposed under
Chapter 171 of the Texas Tax Code, commonly known as the "Texas Margin Tax", as
said legislation may be amended or modified, together with any binding rules or
regulations passed by the Comptroller of the State of Texas or other
governmental body in connection therewith); (c) capital and place-of-business
taxes; (d) taxes, assessments or fees in lieu pf the taxes described in this
Section 2.4(c); and (e) all reasonable costs and fees incurred in connection
with seeking reductions in or refunds in Taxes including, without limitation,
any costs incurred by Lessor to challenge the tax valuation of the Building or
the Property.


(c)Operating Expenses Exclusions. Operating Expenses do not include: expenses
for repairs, restoration or other work occasioned by fire, wind, the elements or
other casualty to the extent they are covered by insurance proceeds; expenses
incurred in leasing to or procuring of lessees; leasing commissions, advertising
expenses and expenses for the renovating of space for new lessees; interest or
principal payments on any mortgage or other indebtedness of Lessor; compensation
paid to any employee of Lessor above the grade of property manager; any
depreciation allowance or

3

--------------------------------------------------------------------------------




expense; federal income taxes of Lessor; Operating Expenses which are the
responsibility of Lessee or that portion of after-hours charges specifically
attributable to increased utility costs as calculated by Lessor.


(d)Gross Up Adjustment. If the Building is not at least ninety-five percent
(95%) occupied as to the Rentable Area of the Building, in the aggregate, during
any calendar year of the Extended Term or if Lessor is not supplying services to
at least ninety-five percent (95%) of the Rentable Area of the Building at any
time during any calendar year of the Extended Term, including the Base Year,
actual Operating Expenses for purposes hereof shall be determined as if the
Building have been ninety-five percent (95%) occupied and Lessor had been
supplying services to ninety-five percent (95%) of the Rentable Area of the
Building during such year."


9.
SUBORDINATION. The following statement is hereby added at the end of Section
9.5(a) "Subordination" in the Original Lease Agreement:



''Notwithstanding the foregoing, at Lessor's option, Lessee's failure to deliver
a certificate or instrument evidencing such subordination, non-disturbance and
attornment shall constitute an immediate "Lessee Event of Default" (as defined
in Section 11.1 of the Lease), without further notice or an opportunity to cure,
and Lessor shall be entitled to any remedies provided by this Lease, together
with all other remedies allowed by law or equity.''




10.
ESTOPPEL CERTIFICATES. Section 9.6 "Estoppel Certificates" in the Original Lease
Agreement is hereby amended as follows:



"9.6Estoppel Certificates.


Lessee shall, from time to time, within ten (10) business days after receipt of
a request for same, execute, acknowledge, and deliver to Lessor an Estoppel
Certificate in substantially the form attached as Exhibit "G". Lessee's failure
to deliver such Estoppel Certificate within such ten (10) business day period
shall be deemed to establish conclusively that this Lease is in full force and
effect except as declared by Lessor, that Lessor is not in default of any of its
obligations under this Lease, and that Lessor has not received more than one (1)
month's rent in advance. In such event, Lessee shall be stopped from denying,
and may not deny the truth of such facts. Notwithstanding the foregoing, at
Lessor's option, Lessee's failure to deliver such statement shall constitute an
immediate "Lessee Event of Default" (as defined in Section 11.1 of the Lease),
without further notice or an opportunity to cure, and Lessor shall be entitled
to any remedies provided by this Lease, together with all other remedies allowed
by law or equity."




11.
AMENDMENT. Section 16.2 "Amendment" of the Original Lease Agreement is hereby
deleted and the following substituted in lieu thereof:



"16.2Amendments.


NO AMENDMENTS TO OR MODIFICATIONS OF OR WAIVERS UNDER THIS LEASE SHALL BE VALID
OR BINDING UNLESS MADE IN A WRITING SIGNED BY BOTH PARTIES AND EXPRESSLY STATING
THAT IT INTENDS TO AMEND OR MODIFY, OR WAIVE A RIGHT UNDER, THIS LEASE AND
SPECIFYING THE PROVISION INTENDED TO BE AMENDED, MODIFIED OR WAIVED. ANY SUCH
AMENDMENT, MODIFICATION OR WAIVER SHALL BE EFFECTIVE ONLY IN THE SPECIFIC
INSTANCE AND FOR THE PURPOSE FOR WHICH IT WAS GIVEN."


12.
RATIFICATION. Except as amended by this Lease Amendment #11, Lessor and Lessee
do hereby ratify and affirm all of the terms, conditions and covenants of the
Lease Agreement, as amended herein.




4

--------------------------------------------------------------------------------




Witness the execution hereby this the 26th day of September 2014, but to be
effective as of the Effective Date.


LESSOR
 
LESSEE
 
 
 
 
 
FASKEN MIDLAND, LLC
 
DIAMONDBACK E&P LLC
By:
Haley-NWC Property
 
 
 
 
Management Co., LLC
 
 
 
 
Its Authorized Agent
 
 
 
 
 
 
 
 
By:
/s/ Wendell L. Brown
 
By:
/s/ Travis D. Stice
Name
Wendell L. Brown
 
Name
Travis D. Stice
Title
V.P.
 
Title
President & CEO




5

--------------------------------------------------------------------------------




EXHIBIT B-2


Floor Plans for Suite 1235 Expansion Space


(See Attached)

Exhibit B-2

--------------------------------------------------------------------------------




[leaseamend11.jpg]

Exhibit B-2